J-A23003-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: G.P.J. , A             :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: G.P.J., A MINOR                 :
                                               :
                                               :
                                               :
                                               :   No. 1099 MDA 2021

             Appeal from the Dispositional Order Filed July 28, 2021
    In the Court of Common Pleas of Cumberland County Juvenile Division at
                        No(s): CP-21-JV-0000042-2021


BEFORE:      BOWES, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                       FILED: DECEMBER 2, 2022

       G.P.J. appeals from the dispositional order which adjudicated him

delinquent for acts constituting involuntary deviate sexual intercourse

(“IDSI”) with a child, indecent assault of a person less than thirteen years of

age, indecent assault by threat of forcible compulsion, and indecent exposure.

We affirm.

       We provide the following procedural history. The Commonwealth filed

a delinquency petition against Appellant in 2019, when he was thirteen years

old. The Commonwealth charged Appellant with the aforementioned crimes

based on allegations that Appellant had committed sexual acts against F.H.

and W.H.1 Appellant’s mother was dating the father of F.H. and W.H., who

____________________________________________


* Former Justice specially assigned to the Superior Court.
1 Appellant was also charged with IDSI by threat of forcible compulsion, but
that charge was subsequently withdrawn.
J-A23003-22



were five years old and eight years old, respectively, at the time of the alleged

acts. The victims disclosed the acts to their mother on July 26, 2019. As part

of the underlying investigation, F.H. and W.H. were interviewed individually

on August 12, 2019, at the Children’s Resource Center (“CRC”).

       On January 19, 2021, Appellant appeared for a two-day adjudication

hearing in Dauphin County. The Commonwealth presented the testimony of

F.H., W.H., the victims’ mother, and Detective Daniel Smeck. Additionally,

the Commonwealth introduced the video recordings of the CRC interviews

(“CRC videos”). Trial counsel stated that she had no objection to the CRC

videos. See N.T. Adjudication, 1/19-20/21, at 159-60. Appellant was found

to have committed the abovementioned delinquent acts and the matter was

transferred to Cumberland County, where Appellant resides.           On July 28,

2021, the juvenile court filed the underlying adjudicatory/dispositional order,

placing Appellant on probation and ordering him to, inter alia, pay court costs,

perform a minimum of twenty-five hours of community service, and comply

with recommended counseling.

       Appellant timely filed a notice of appeal. Both Appellant and the juvenile

court have complied with Pa.R.A.P. 1925.2 Appellant presents the following

issues for our consideration:

____________________________________________


2 In the juvenile court, Appellant sought an extension of time to file his concise
statement as he had not yet received the necessary transcripts. The juvenile
court granted the extension but nonetheless filed a statement in lieu of an
opinion, prior to the expiration of the extension, based on Appellant’s failure
(Footnote Continued Next Page)


                                           -2-
J-A23003-22



       I.     Did the Commonwealth fail to provide notice of its intention
              to admit into evidence out-of-court statements made by the
              juvenile victim and juvenile witness pursuant to 42 Pa.C.S.
              § 5985.1(a)?

       II.    Did the [c]ourt err in allowing the admissibility of the out-
              of-court statements made by the alleged juvenile victim and
              juvenile witness pursuant to 42 Pa.C.S. § 5985.1(a) when it
              did not require proof that the Commonwealth filed the
              necessary notice and, further, did not hold an in-camera
              hearing as required by the statute?

       III.   Was trial counsel ineffective when she failed to object to the
              admission of the CRC video interviews of the alleged juvenile
              victim as the Commonwealth failed to provide the required
              notice under the statute and [c]ounsel failed to object to the
              [c]ourt’s failure to hold an in-camera hearing?

Appellant’s brief at 5.

       This Court has summarized the applicable law as follows. “Our standard

of review of dispositional orders in juvenile proceedings is well settled.

The Juvenile Act grants broad discretion to juvenile courts when determining

an appropriate disposition. We will not disturb the juvenile court’s disposition

absent a manifest abuse of discretion.” Int. of D.C., 263 A.3d 326, 332-33

(Pa.Super. 2021) (cleaned up).

       The admission of evidence is within the sound discretion of the
       trial court and will be reversed only upon a showing that the trial
____________________________________________


to file a concise statement. Upon receipt of the juvenile court’s statement,
the certified record was transmitted to this Court and we issued a briefing
schedule. Concurrently, the juvenile court realized its error and rescinded its
prior statement. Appellant filed a motion in this Court to vacate the briefing
schedule so Appellant could file a concise statement and the juvenile court
could file a responsive Rule 1925(a) opinion. This Court granted Appellant’s
motion. As noted, Appellant and the juvenile court have now complied, and
the matter is now ripe for review.

                                           -3-
J-A23003-22


       court clearly abused its discretion. Accordingly, a ruling admitting
       evidence will not be disturbed on appeal unless that ruling reflects
       manifest unreasonableness, or partiality, prejudice, bias, or ill-
       will, or such lack of support to be clearly erroneous.

Id. at 333 (cleaned up).

       The issue central to this appeal is the propriety of the CRC videos. At

the outset, we observe that the CRC videos were not included in the certified

record originally transmitted to this Court, despite the videos being entered

as exhibits during the adjudication hearing. “Our law is unequivocal that the

responsibility rests upon the appellant to ensure that the record certified on

appeal is complete in the sense that it contains all of the materials necessary

for the reviewing court to perform its duty.” Commonwealth v. Bongiorno,

905 A.2d 998, 1000 (Pa.Super. 2006) (en banc). Nonetheless, this Court took

it upon itself to attempt to obtain the CRC videos. As a result of an inquiry by

this Court’s prothonotary, the CRC video for F.H. has been transferred to this

Court as a supplemental record. However, our informal efforts to secure the

CRC video for W.H. were unsuccessful and we do not believe a remand for its

inclusion will render a different result.3 See Pa.R.A.P. 1926. While this Court’s

review of the matter is somewhat impeded by the lack of a CRC video for




____________________________________________


3 The juvenile court relayed to the prothonotary’s office that it did not have a
video for W.H. because he was not a victim. However, W.H. is listed as the
victim in the petition charging Appellant with indecent exposure, of which
Appellant was adjudicated delinquent.       Accord Juvenile Court Opinion,
1/31/22, at 9 (finding evidence sufficient to support Appellant’s adjudication
for indecent exposure as to W.H.).

                                           -4-
J-A23003-22



W.H.,4 we observe that “[a]n appellant should not be denied appellate review

if the failure to transmit the entire record was caused by an extraordinary

breakdown in the judicial process.” Bongiorno, supra at 1001 (cleaned up).

Where the video was clearly admitted and published to the juvenile court, but

the juvenile court no longer has it, we will consider its omission from the

certified record the result of an extraordinary breakdown in the judicial

process and proceed to the merits.

       Appellant’s first two issues challenge the admission of the CRC videos

pursuant to the Tender Years Hearsay Act (“TYHA”). However, the juvenile

court explained in its Rule 1925(a) opinion that the TYHA is inapplicable

because it admitted the CRC videos as prior consistent statements.

Regardless of the reason for admission, as noted supra, trial counsel expressly

declined to object to their admission. “It is settled that an appellant’s failure

to raise a contemporaneous objection to evidence at trial waives that claim on

appeal.” Commonwealth v. Radecki, 180 A.3d 441, 455 (Pa.Super. 2018)

(cleaned up). Having waived any challenge to the admission of the CRC videos

by failing to object at the adjudication hearing, “it is appropriate to review

them only as they relate to Appellant’s claim of ineffective assistance of

counsel.”5 In re A.D., 771 A.2d 45, 50 (Pa.Super. 2001) (en banc).
____________________________________________


4Appellant implies the CRC videos were consistent with the victims’ testimony
at the adjudication hearing. See Appellant’s brief at 13, 16.

5 We address the merits of Appellant’s ineffective assistance of counsel claim
on direct appeal because the Post Conviction Relief Act is not available to
juveniles. See In re R.D., 44 A.3d 657, 664 n.3 (Pa.Super. 2012).

                                           -5-
J-A23003-22



       Appellant generally argues that trial counsel was ineffective for failing

to object to the admissibility of the CRC videos, the Commonwealth’s failure

to provide notice that it would seek to introduce the CRC videos, and the

court’s failure to conduct an in camera hearing. See Appellant’s brief at 16-

17.   Preliminarily, we note that Appellant’s two-and-a-half-page argument

contains no citations to any legal authority. See Appellant’s brief at 16-18.

“[A]rguments    in   an   appellate   brief   not   appropriately   developed   or

lacking citation to pertinent authority are waived.” In re R.D., 44 A.3d 657,

677 (Pa.Super. 2012). Even if not waived, Appellant is not entitled to relief.

Counsel is presumed effective and the appellant bears the burden of proving

ineffectiveness. Id. at 664.

      [I]n reviewing ineffectiveness claims, we must first consider
      whether the issue underlying the charge of ineffectiveness is of
      arguable merit. If not, we need look no further since counsel will
      not be deemed ineffective for failing to pursue a meritless issue.
      If there is arguable merit to the claim, we must then determine
      whether the course chosen by counsel had some reasonable basis
      aimed at promoting the client’s interests. Further, there must be
      a showing that counsel’s ineffectiveness prejudiced Appellant’s
      case. The burden of producing the requisite proof lies with
      Appellant.

Id. (cleaned up).

      Instantly, Appellant’s ineffective assistance of counsel arguments hinge

on the procedure surrounding the admission of the CRC videos pursuant to

the strictures of the TYHA. However, the juvenile court found that “[r]aising

an objection over the [TYHA] would be meritless and ha[ve] no reasonable

basis because the CRC videos were offered to prove prior consistent

                                       -6-
J-A23003-22


statements and were not offered for the truth of the matters asserted.”

Juvenile Court Opinion, 1/31/22, at 10.      Since the CRC videos were not

admitted pursuant to the TYHA, but rather as prior consistent statements, any

challenge to the lack of adherence to the strictures of the TYHA would fail ab

initio.     As counsel will not be deemed ineffective for failing to pursue a

meritless claim, Appellant has not met his burden with respect to the first

prong. See In re R.D., supra at 664. Accordingly, he is not entitled to relief

on his ineffective assistance of counsel claim.

          Based on the foregoing, we affirm the order adjudicating Appellant

delinquent.

          Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/2022




                                      -7-